--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated 02/17/2022 is acknowledged.
Priority
This application claims priority in provisional application 62/582,126 filed on 11/02/2017. 
Claim Status
Claims 1-31 are pending. Claims 1-27, 29, and 31 were amended. Previously withdrawn claims 2-5, 10, 14-17, 22, and 27-31 are rejoined. All pending claims are examined on the merits. 
Withdrawn Claim Objections
Objections to claims 1 and 13 are withdrawn because objections were obviated with claim amendments.
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1, 6-9, 11-13, 18-21, and 23-26 over Vegas et al. (US 2016/0030360 Al Published February 4, 2016 - of record in IDS dated 05/30/2019) are withdrawn because the claims were amended to require a central nervous system implant and Vegas does not teach a central nervous system implant.
Election/Restriction
Claims 1, 6-9, 11-13, 18-21, and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 13, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 6-9, 11-13, 18-21, and 23-26 are allowable. Claims 2-5, 10, 14-17, and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species of the chemical moiety of Formula XII, as set forth in the Office action mailed on August 13, 2020, is hereby withdrawn and claims 2-5, 10, 14-17, and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Austin Yongye on March 7, 2022.
The application has been amended as follows:
In claim 21 line 2, replace “wherein for” with --wherein--.
In claim 25 line 6, replace “blends” with --blends thereof--.
In claim 26 line 6, replace “orthopedic” with --and orthopedic--.
In claim 26 line 7, replace “nerves, and pacemaker leads.” with --nerves.--.
Replace claim 27 with 
--A method of making the central nervous system implant of claim 1 comprising:
coating a central nervous system implant with the small molecule comprising the chemical moiety of Formula XII and/or the at least one polymer comprising the chemical moiety of Formula XII to form a coating covalently or non-covalently bound to one or more surfaces of the central nervous system implant.--. 
Replace claim 29 with

(a) providing the at least one polymer comprising the chemical moiety of Formula XII, and 
(b) forming all or a part of the central nervous system implant from the at least one polymer comprising the chemical moiety of Formula XII.--. 	
In claim 31 line 3, replace “providing” with –implanting--.
In claim 31 line 3, replace “claim 1.” with --claim 1 into or adjacent to or in abutment with the central nervous system tissue.--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Vegas et al. (US 2016/0030360 Al Published February 4, 2016 - of record in IDS dated 05/30/2019). Vegas et al. does not teach central nervous system implants and it would not have been obvious to the skilled artisan to use the coatings of Vegas et al. to coat a CNS implant. One of skill in the art would not have had a reasonable expectation of success in forming the claimed implant using the coatings of Vegas because CNS tissue is different from peripheral tissue as explained in the declaration by Dr. Hanak filed on March 8, 2021. Based on the prior art of record, there is no evidence that coatings of Vegas et al. are suitable for making CNS implants or for coating CNS implants.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/ 
Primary Examiner, Art Unit 1617